DAY, J.
1. The state may properly and without discrimination, as between foreign and domestic insurance companies, regulate the former by requiring that for failure to comply with any valid law governing the conduct of their business in the state, the renewal of a license already granted may be refused; but the power to thus refuse the renewal of such license for a breach of a law can only be properly exercised if such law be not in contravention of some provision of the state or federal constitution.
2. Where an insurance company, not organized under the laws of this state has complied with the conditions precedent to the right to do business in the state, and, having been admitted, has built up an insurance business covering a period of years and is an applicant for a renewal of the certificate to so continue in business, a part of a statute requiring the refusal or revocation of- such certificate unless the expense of management of such company is thirty per cent or less of its income from premiums, assessments and membership fees, with which requirement it is unable to comply and continue business in this state, while domestic insurance companies doing precisely similar business are not limited in ex*176pense of management, such statute, as between such companies, one a citizen and the other a quasi citizen of the state, amounts to an unreasonable classification and is in contravention of the Fourteenth Amendment of the Federal constitution. (Hanover Fire Ins. Co. v. Carr et al., N. S. —, 71 L. Ed., 224, decided November 23, 1926, followed.)
superintendent of insurance has power, when in his judgment it will best promote the public interest, to refuse or revoke a certificate of an insurance company to do business in this state when its expense of management is not properly commensurate with its income from premiums, assessments and membership fees, such refusal or revocation being subject to judicial review.
Writs allowed.
Marshall, CJ., Allen, Kinkade, Robinson, Jones and Matthias, JJ., concur.